Exhibit 10.1

(LOGO) [c83686p8368601.gif]
P.O. Box 4000, Route 206 & Province Line Road, Princeton, NJ 08543-4000

SENT BY OVERNIGHT COURIER

March 31, 2009                           

ABT Holding Company
c/o Athersys, Inc.
3201 Carnegie Avenue
Cleveland, Ohio 44115
Attention: President



Re:   Amendment to the Extended Collaboration and License Agreement between
Athersys, Inc. and Bristol-Myers Squibb Company effective January 1, 2006.

Dear Sir or Madam:

This letter agreement (this “Letter Amendment”), effective as of the date set
forth above, by ABT Holding Company (“Athersys”), formerly operating as
“Athersys, Inc.” prior to a name change related to its 2007 reverse merger with
a wholly-owned subsidiary of a public shell company (subsequently renamed
Athersys, Inc.), and Bristol-Myers Squibb Company (“BMS”), is intended to set
forth the Parties’ mutual understandings with respect to, and hereby amends,
that certain Extended Collaboration and License Agreement between the Parties
effective January 1, 2006 (the “Extended Agreement”), as set forth herein.

BMS has been working with Athersys under a Research Collaboration and License
Agreement since July 1, 2002 to create cell lines that express desired proteins
through Random Activation of Gene Expression (RAGE) technology. This original
collaboration was extended by way of the Extended Agreement.

The Parties wish to amend and clarify the Extended Agreement as set forth in
this Letter Amendment. All capitalized terms not defined in this Letter
Agreement shall have the meaning given such term(s) in the Extended Agreement.

In order to fulfill its obligations under the Extended Collaboration, whereby
BMS was to propose a minimum of three (3) RAGE-VT cell lines per year over a
three year period ending December 31, 2008, both parties agree to extend the
period for cell line proposals, as described in Article 2 of the Extended
Agreement, an additional year until December 31, 2009. Further, during 2009 in
accordance with its obligations under Article 2, BMS will have the
responsibility of proposing three (3) RAGE-VT cell lines to Athersys, which
could include Counterscreening Cell Lines, with the understanding that BMS will
propose at least two (2) RAGE-VT cell lines to Athersys for its review prior to
April 30, 2009. A cell line proposed by BMS will be deemed to have been accepted
by Athersys upon target approval by Athersys and receipt by Athersys of payment
of Sixty Thousand Dollars ($60,000) from BMS

1

 

5



--------------------------------------------------------------------------------



 



Upon fulfillment of BMS’s above mentioned obligation, Athersys and BMS recognize
that BMS shall have fulfilled its obligations to nominate Collaboration Cell
Lines under the Extended Agreement. Further, Athersys warrants and represents
that, to the extent the personnel, capabilities, technologies and intellectual
property rights necessary to make and provide RAGE-VT cell lines are retained by
Athersys and available, it will make reasonable efforts to allow BMS to make use
of Athersys’s continued services outlined in the Extended Agreement (i.e. the
provision of RAGE-VT cell lines) on an as needed basis and without an annual
minimum cell line requirement; provided, that Athersys has no obligation to
retain personnel, capabilities, technologies and intellectual property for this
purpose. For any new cell lines so proposed by BMS prior to December 31, 2011,
the prices, milestones, terms, deliverables and any other relevant terms in the
Extended Agreement shall apply to such cell lines and the services provided to
BMS by Athersys. In the event that Athersys does not have the personnel or
operational capabilities to make and provide RAGE-VT cell lines to BMS, it will
make reasonable efforts to provide BMS with materials, instructions, and a
limited license to enable BMS to produce RAGE-VT cell lines on its own, on
financial terms to be agreed upon in good faith by the Parties.

This Letter Amendment shall not amend or modify the covenants, terms,
conditions, rights and obligations of the Parties under the Extended Agreement,
except as specifically set forth herein. The Extended Agreement shall continue
in full force and effect in accordance with its terms as amended by this Letter
Amendment.

This Letter Amendment may be executed simultaneously in two or more
counterparts, any one of which need not contain the signature of more than one
Party, but all such counterparts taken together shall constitute one and the
same instrument, and may be executed and delivered through the use of facsimiles
or email of pdf copies of the executed Letter Amendment.

* * * signature page follows * * *

2

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused their duly authorized representatives to execute this Amendment.

Sincerely,

BRISTOL-MYERS SQUIBB COMPANY

/s/ Peter Kramer, Ph.D.
Peter Kramer, Ph.D.
Senior Director, External Science & Technology


Accepted and Agreed by ABT HOLDING COMPANY:

By: /s/ John Harrington            April 7, 2009
Name: John Harrington
Title: Chief Scientific Officer


3

 

7